Citation Nr: 0106760	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a spinal 
disability, claimed as damaged disc at C5, C6 and C7, with 
severe upper thoracic curve.

3.  Entitlement to service connection for seborrheic 
dermatitis due to Agent Orange exposure.

4.  Entitlement to service connection for left knee 
disability, including arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran reportedly had active duty service in the United 
States Army from July 1961 to July 1963.  It has been 
certified that he had active duty service in the United 
States Marine Corps from October 1963 to October 1967, and 
more than 1 year and 9 months of additional active duty.

The Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), previously denied entitlement to 
service connection for seborrheic dermatitis and arthritis of 
the knees.  The veteran was informed of these adverse 
determinations, as well as his procedural and appellate 
rights, by VA letter dated June 27, 1985.  He did not 
initiate an appeal, and the rating decision became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from October 1999 and January 2000 rating decisions of 
the Montgomery, VARO, which denied entitlement to the 
benefits sought.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Incomplete Service Medical Records & New and Material 
Evidence

As noted above, the veteran has unconfirmed active duty in 
the United States Army from July 1961 to July 1963.  The 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that prior to rendering a final 
decision with regard to service connection, VA has a 
responsibility to obtain all service records.  Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).  This responsibility is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Review of the evidentiary record reveals that the RO 
attempted to obtain these pertinent records from the National 
Personnel Records Center (NPRC).  To date, there has been no 
response.  It is not clear that the RO has provided all of 
the assistance that is necessary pursuant to the VCAA.

ii.  Additional Medical Records

Review of the record also shows that the veteran submitted an 
unsigned April 2000 treatment record developed by F. H. 
Qureshi, M.D.  Although this record, signed or unsigned, 
suggests ongoing treatment of the veteran by this doctor, no 
attempt was made to obtain a copy of the veteran's treatment 
records from this doctor.

iii.  Nexus Opinions

Lastly, the Board observes that the veteran has never been 
afforded VA examination(s) in order to determine the most 
probable pathology of his claimed disorders.  The Court has 
ruled that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be also requested 
to identify all sources of recent 
treatment received for his claimed 
disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including those 
developed by Dr. Qureshi, should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2.  The RO should also contact the 
National Personnel Records Center for the 
purpose of obtaining service records 
(personnel and medical) pertaining to the 
appellant's military service prior to 
October 1963.  Efforts to obtain these 
records, to include referrals to 
potential custodians of these records in 
the event NPRC is unable to them, should 
be documented any evidence received in 
response thereto should be associated 
with the claims folder.

3.  The RO should then schedule the 
veteran for VA examination(s) to determine 
the most probable etiology of the 
veteran's claimed disorders.  The claims 
file and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies should be done.  
A complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran manifests 
any chronic disorder and, if so, whether 
it is more likely, less likely or as 
likely as not that any such disorder is 
related to exposure to Agent Orange, or 
otherwise related to service either by way 
of incurrence or aggravation.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  The 
examination report(s) should then be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001) and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO should then re-adjudicate the 
veteran's service connection claims.  If 
any of the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


